DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in an interview with Applicant's representative, James Merrick (Registration No. 43,801), on 8/8/2022.

Examiner has amended claims 7 and 19-20 as follows:
7. (Currently Amended) A display device comprising: 
a display panel including a plurality of pixels connected to a plurality of scan lines and a plurality of data lines; 
a gate driver which receives a first gate clock signal and a second gate clock signal and drives the plurality of scan lines;
a data driver which drives the plurality of data lines;
a clock and voltage generation circuit which receives a kickback signal and a gate pulse signal; and 
a timing controller which controls the gate driver and the data driver, and provides the gate pulse signal and the kickback signal to the clock and voltage generation circuit,
wherein the clock and voltage generation circuit comprises:
a voltage generator which generates a first gate high voltage, a first gate low voltage, a second gate high voltage, and a second gate low voltage;
a first level shifter which receives the first gate high voltage and the first gate low voltage from the voltage generator and generates the first gate clock signal which swings between the first gate high voltage and the first gate low voltage in synchronization with the gate pulse signal; and
a second level shifter which receives the second gate high voltage and the second gate low voltage from the voltage generator and generates the second clock signal which swings between the second gate high voltage and the second gate low voltage in synchronization with the gate pulse signal,
wherein the clock and voltage generation circuit lowers the second gate high voltage to a voltage level of a kickback reference voltage in response to the kickback signal,
wherein the first gate high voltage and the second gate high voltage are different voltage levels from each other.

19. (Currently Amended) The display device of claim [[15]]7, wherein the first level shifter comprises: 
a first P-type transistor including a first electrode connected to the first gate high voltage, a second electrode connected to a first output node, and a gate electrode which receives the gate pulse signal; and 
a first N-type transistor including a first electrode connected to the first output node, a second electrode connected to the first gate low voltage, and a gate electrode which receives the gate pulse signal.

20. (Currently Amended) The display device of claim [[15]]7, wherein the second level shifter comprises: 
a second P-type transistor including a first electrode connected to the second gate high voltage, a second electrode connected to a second output node, and a gate electrode which receives the gate pulse signal; and 
a second N-type transistor including a first electrode connected to the second output node, a second electrode connected to the second gate low voltage, and a gate electrode which receives the gate pulse signal.

Reasons for Allowance
Claims 1-14 and 16-20 are allowed.
Claim 1 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the limitation “wherein the voltage generator lowers the second gate high voltage to a voltage level of a kickback reference voltage in response to a kickback signal”. In the exemplary closest prior art, Lee does not teach the differentiating limitation. It is rendered not obvious to modify the technique of Lee to achieve the differentiating limitation.
Claims 2-6 are allowed because they depend on claim 1.
Claim 7 is allowed for substantially the same rationale as applied to claim 1.
Claims 8-14 and 16-20 are allowed because they depend on claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693